United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 11-1615
                                     ___________

Dwight Alexander,                         *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Arkansas.
Bayview Loan Servicing, LLC,              *
                                          * [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                              Submitted: November 7, 2011
                                 Filed: November 16, 2011
                                  ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Dwight Alexander appeals the district court’s1 dismissal without prejudice of
his civil action. Because Alexander’s timely motions to vacate remain pending in the
district court, his notice of appeal is not yet effective. See Fed. R. App. P.
4(a)(4)(B)(i). Accordingly, we dismiss this appeal for lack of jurisdiction, without
prejudice to appellant’s timely filing of a new notice of appeal after the district court
rules on his pending motions. See Parkus v. Delo, 985 F.2d 425, 426 (8th Cir. 1993).
We deny as moot Alexander’s motion to supplement the record on appeal.
                        ______________________________

      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.